369 N.W.2d 641 (1985)
220 Neb. 308
STATE of Nebraska, Appellee,
v.
Duane W. SANDERS, Appellant.
No. 84-878.
Supreme Court of Nebraska.
June 28, 1985.
*642 Clifford C. Ruder of Stehlik, Smith, Trustin, Schweer & Ruder, Omaha, for appellant.
Robert M. Spire, Atty. Gen., and Lynne R. Fritz, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Duane W. Sanders appeals from a judgment entered by the district court for Douglas County, Nebraska, denying his request for post conviction relief pursuant to Neb.Rev.Stat. §§ 29-3001 et seq. (Reissue 1979). This is Sanders' second appearance in this court on this matter. In his direct appeal we affirmed his conviction pursuant to Neb.Ct.R. 3B (rev. 1983) (formerly rule 1e(1) (1977)). See State v. Sanders, 209 Neb. xx-xxi (case No. 44019, Sept. 9, 1981). The disposition of a direct appeal pursuant to rule 3B is a disposition on the merits. See rule 3B(4). See, also, Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In granting relief pursuant to rule 3B, this court examines the entire record, not only to resolve those matters which are specifically called to the court's attention by court-appointed counsel but also to determine whether any possible errors exist. Therefore, any matter which can be determined from the record on direct appeal is considered by the Supreme Court when granting relief pursuant to rule 3B and is not available for further relief pursuant to the Nebraska Post Conviction Act. See, State v. Weiland, 190 Neb. 111, 206 N.W.2d 336 (1973); State v. Losieau, 182 Neb. 367, 154 N.W.2d 762 (1967). The judgment of the district court denying post conviction relief to Sanders is affirmed.
AFFIRMED.